 


116 HRES 767 EH: Providing for consideration of the resolution (H. Res. 755) impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
1st Session 
H. RES. 767 
In the House of Representatives, U. S.,

December 18, 2019
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 755) impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors. 
 
 
That immediately upon adoption of this resolution, without intervention of any point of order, the House shall proceed to the consideration in the House of the resolution (H. Res. 755) impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the resolution shall be considered as adopted. The previous question shall be considered as ordered on the resolution, as amended, to adoption without intervening motion or demand for division of the question except as follows:  (a)The resolution, as amended, shall be debatable for six hours equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees.  
(b)The question of adoption of the resolution, as amended, shall be divided between the two articles.  2.During consideration of House Resolution 755, only the following persons shall be admitted to the Hall of the House or rooms leading thereto:  
(a)Members of Congress. (b)The Delegates and the Resident Commissioner. 
(c)The President and Vice President of the United States.  (d)Other persons as designated by the Speaker. 
3.After adoption of House Resolution 755, it shall be in order without intervention of any point of order to consider in the House a resolution appointing and authorizing managers for the impeachment trial of Donald John Trump, President of the United States, if offered by the chair of the Committee on the Judiciary or his designee. The previous question shall be considered as ordered on the resolution to adoption without intervening motion or demand for division of the question except 10 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. No other resolution incidental to impeachment relating to House Resolution 755 shall be privileged during the remainder of the One Hundred Sixteenth Congress.  4.The chair of the Committee on the Judiciary may insert in the Congressional Record such material as he may deem explanatory of— 
(a)House Resolution 755, not later than the date that is 5 legislative days after adoption thereof; and  (b)the resolution specified in section 3 of this resolution, not later than the date that is 5 legislative days after adoption thereof. 
 
Cheryl L. Johnson,Clerk.
